DETAILED ACTION
Status of Application
This action follows a reply filed on 12/18/2020. Per the reply, claims 1, 2, 5 and 8-10 have been
amended, claims 6-7 have been cancelled and new claims 11-14 added.  Accordingly, claims 1-5 and 8-14 are currently pending and under examination herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

Withdrawn Objection(s)/Rejection(s)
The informality objection has been obviated by the amendment to the specification submitted with the reply.  Further, applicant’s arguments, see sections I and II(B), filed 12/18/2020, with respect to the rejection of claims 1 and 5-7 under 35 U.S.C. 102(a)(1) and the rejection of claims 5 and 6 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, these rejections have been withdrawn.  However, upon further consideration and in light of the substantive amendments made to claim 5, new grounds of rejection are made in view of Welborn, Jr. and Nishiyama et al as detailed infra.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welborn, Jr. (US 5191052).
Regarding Claim 5, Welborn, Jr. describes a copolymerization of ethylene and 1,3-butadiene in isopentane as sole polymerization solvent, see Example 1 in column 24 and TABLE in columns 27-28. The resulting copolymer comprises conjugated diene mer at 1.5 mole percent, which equates to 98.5 mole percent ethylene mer.  As such, the cited example is considered to describe a composition comprising a solvent system that comprises at least 50% by weight of one or more C5-C10 alkanes and a copolymer that comprises conjugated diene mer and at least 50 mole percent ethylene mer, as claimed. 
Regarding Claim 10, Welborn, Jr. in Example 1 further discloses that, based on C13NMR analysis of the recovered polymer, there were 0.6 of 1,2 units (pendant vinyl group on the chain) for each cis 1,4 units (cis vinylene in the chain).  Welborn, Jr. additionally state some of the butadiene, usually a very small to nil portion, may incorporate in the 1,2 configuration leaving a pendant vinyl group as an unsaturated branch on the saturated polymer carbon chain (see col. 5, lines 19-22).  As such, Welborn, Jr. provides evidence indicating that in the composition resulting from copolymerization of ethylene and 1,3-butadiene as per Example 1, more than zero to 10 mole percent of said conjugated diene mer are incorporated in a vinyl-1,2 configuration as claimed.   

Claims 5, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiyama et al (US 6288191 B1).
Regarding Claim 5, Nishiyama et al describe copolymerizations of ethylene and isoprene in hexane as sole polymerization solvent to produce reaction mixtures comprising ethylene-isoprene random copolymer, see Examples 1-12 and TABLE 1 in columns 25-26 as well as TABLES 2 and 3 in columns 27-28.  The resulting copolymers comprise isoprene mer at mol % levels equating to at least 50 mole percent ethylene mer as claimed.  For example, Table 1 reports a 1.9 mol % content of isoprene for 5-C10 alkanes and a copolymer that comprises conjugated diene mer and at least 50 mole percent ethylene mer, as claimed. 
Regarding Claim 10, Nishiyama et al in Example 1 further disclose that, based on 1H-NMR analysis of the obtained ethylene-isoprene random copolymer, the content of 1,4-bonding was 99% by mole or more, thus implying a content of vinyl-1,2 configured isoprene mer within the claimed range of more than zero to 10 mole percent.  
Regarding Claim 11, Nishiyama et al describe the copolymer of their invention as a random ethylene-isoprene copolymer and define “random copolymer” as referring to a copolymer in which an arrangement of monomer units is random (col. 1, lines 12-14).  As such, Nishiyama et al provide evidence that in the reaction products of the cited examples, a plurality of said ethylene mer are randomly distributed in the interpolymer as claimed. 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 and 13 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-037499A (JP ‘499; citing infra to machine translation including translation of Table 1 thereof submitted with 01/06/2020 IDS).
	Regarding Claims 1, 2 and 13, JP '499 discloses a copolymer comprising conjugated diene mer and from 40 to 75 mole percent ethylene mer, see paragraph [0127] and Example 2 of Table 1, which describes the product of copolymerizing ethylene and 1,3-butadiene as having an ethylene content of 41 mol% (hence, 59 mol % conjugated diene mer from the diene comonomer). The example is silent as to whether the copolymer product comprises a plurality of ethylene mer being randomly distributed, per claim 1. Nevertheless, JP '499 list random copolymers and tapered copolymers among examples of the chain structure of the copolymer of that invention ([0114]).  In particular, the tapered copolymer is described as a copolymer in which a random copolymer and a block copolymer are mixed, with at least one block portion of the block portion or structure consisting of the monomer unit of the conjugated diene compound and a random portion in which the monomer units of the conjugated diene compound and the non-conjugated olefin are irregularly arranged ([0119]).  JP '499 then describes effective methods for producing the tapered copolymer.  As disclosed ([0120]), such methods include a method in which the conjugated diene compound is continuously charged once or more, or the conjugated diene compound is continuously charged into a polymerization reaction system containing a non-conjugated olefin-conjugated diene compound copolymer polymerized as a result.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Example 2 of JP '499 by adding ethylene and 1,3-butadiene in accordance with any of the disclosed methods for producing a tapered copolymer.  The predictable result would be a copolymer comprising the requisite amount of ethylene 
	Regarding Claim 4, JP '499 renders obvious the interpolymer of claim 1 as discussed above. JP '499 does not specifically teach wherein from more than zero to 10 mole percent of said conjugated diene mer are incorporated in a vinyl-1,2-configuration. However, JP '499 in paragraph [0113] does express preference for a content of 1,2-addition moiety of the conjugated diene compound in the conjugate diene compound-derived moiety of 5% or less, from the viewpoint of improving weather resistance (ozone resistance). In light of this teaching, it would have been obvious to one of ordinary skill in the art to further modify JP '499 by adjusting vinyl-1,2-configuration of the conjugated diene mer in Example 2 to a value within the claimed range, motivated by the expectation of realizing an improvement in ozone resistance of the copolymer product.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al (US 6288191 B1). 
	Regarding Claim 12, Nishiyama et al disclose the composition of claim 5 as discussed above. Nishiyama et al do not directly disclose the claimed composition wherein the solvent system “consists of” one or more C5-C10 alkanes, since a solution of trispentafluorophenyl borate in toluene is added to the solvent for polymerization in Examples 1-12 therein (cols. 25-26).  Nevertheless, trispentafluorophenyl borate is a species of component (C) of the patentees’ catalyst, and Nishiyama et al teach that the ethylene-isoprene copolymer of their invention is preferably produced using a catalyst prima facie obvious).  The resulting reaction mixture would correspond to the claimed composition in that it would comprise a solvent system that consists of at least 50% by weight of one or more C5-C10 alkanes (viz., hexane) and a copolymer that comprises conjugated diene mer and at least 50 mole percent ethylene mer.  
Response to Argument
Applicants' arguments filed 12/18/2020 with respect to Horikawa et al (JP ‘499) in relation to claim 1 have been fully considered but they are not persuasive.
	Applicants traverse the rejection over Horikawa et al, noting that in addition to the unusually long polymerization times required using that complex, the named inventors found that that particular complex - and, in fact, any similar complex that did not include silyl substituents on the indene ring - was incapable of producing an interpolymer with a plurality of its ethylene mer randomly distributed.  (Reply, pp. 6-7).   
Treating applicants’ argument as an assertion that the prior art is incapable of producing the claimed invention, the Examiner notes the assertion stands unsupported by objective evidence in the record and therefore is accorded no probative value.  See MPEP 716.01(c)(I) (“Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, … inoperability of the prior art …”).  Examiner further notes that the irregularly arranged ([0119]).  Thus, contrary to applicants’ contention, Horikawa et al teach that a copolymer in which a plurality of its non-conjugated olefin mer, exemplified by ethylene mer (see Table 1), are irregularly arranged, hence randomly distributed, may in fact be produced using the particular metallocene complex and co-catalyst described therein.  In the absence of objective evidence to the contrary, the Examiner finds the continued rejection over Horikawa et al to be tenable and therefore must be maintained. 	

Allowable Subject Matter
	Claim 14 is allowed.
Claims 3, 8 and 9 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-09-21